DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected article, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/10/2022.

Applicant's election with traverse of a polyamide (claims 1-20) in the reply filed on 1/10/2022 is acknowledged.  The traversal is on the ground that claims 21-29 depend on independent claim 1.  This is not found persuasive because the polyamide of Group I can be used as a precursor for block-copolymer synthesis.

Note that claims 30-48 are cancelled.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 

Base on language of claim 1, it is not clear whether or not HMDA (i.e. Hexamethylenediamine) is a component, necessarily required in the composition. 
Analysis of Examples in Specification shows that only 2 out of 5 polyamide Examples (i.e. Examples 1 and 2) have HMDA in their structures (see printed publication, Table 1 at 0048).
In addition, claims 7-10 of instant Application suggest an absence of HMDA in the polyamide structure.
For the purpose of examination, it is assumed that HMDA is not necessarily present in the composition. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 4 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhler (US 20030235666).



Note that the presence of sebacic acid is an optional component and MACM and DMDC represent the same compound (i.e. bis-(4-amino-3-methyl-cyclohexyl)-methane).
In reference to claim 16, Buhler teaches Glass Transition temperature of 145-149C (see Table 1).
Regarding claims 17-18, Buhler teaches transparency values of over 89% (see 0023).
Regarding claim 19, Buhler teaches such additives as stabilizers, lubricants, fillers, impact modifiers, etc. (see 0044).

6.	Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berger et al (US 20160271919).

Berger discloses a copolyamide of terephthalic acid, hexamethylenediamine and 2-methyl-1,5-pentanediamine (see 0155).

7.	Claims 1, 2, 4-9 and 11-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buhler (US 20080135720) herein Buhler 2.
Buhler 2 teaches a Buhler teaches a transparent polyamide molding materials which are constituted of 100 mole-% of a diamine mixture having a) 15 to 60 mol-% bis-(4-amino 3-methylcyclohexyl)methane (MACM) and b) hexamethylene diamine (HMDA)(see claim 7) and dodecanedioic acid (see claim 1).

In reference to claim 16, Buhler 2 teaches Glass Transition temperature of 150-165C (see Table 2)

Regarding claims 17-18, Buhler 2 teaches transparency values of over 89% (see 0039).

Regarding claim 19, Buhler teaches such additives as stabilizers; lubricants,  antistatic agents,  etc. (see 0041).


Claim Rejections - 35 USC § 102/103 
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Buhler.

Buhler  teaches a transparent polyamide molding materials which are constituted of 100 mole-% of a diamine mixture having 40-70 mole-% of bis-(4-amino-cyclohexyl)-methane and 60-30 mole-% of bis-(4-amino-3-methyl-cyclohexyl)-methane (i.e. MACM, meeting the limitations of claim 2) and 100 mole-% of dodecanedioic acid (see 0034). 
Note that the presence of sebacic acid is an optional component.
Buhler fails to teach a surface energy value of the polyamide resin. 
The position is taken that since Buhler and Applicant teach essentially the polyamides of the same or analogous structures (i.e. polyamide built from dodecanedioic acid and two cycloaliphatic diamines), their physical properties are inherently equal.
Alternatively, it would have been obvious to a person of ordinary skills in the art to expect the same physical properties from Applicant’s and Buhler polyamide, since they have the same or analogous structures. 
Claim Rejections - 35 USC § 103
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wiedemann et al (US 20180171074).

Wiedemann teaches a polyamide molding composition consisting of the following constituents: 1 , 6 - Hexamethylenediamine (HMDA) – 63 mol %;  bis (4-amino-3-methylcyclohexyl ) methane MACM -37 mol %; isophthalic acid IPA – 31 mol %; terephthalic acid TPA-31 mol % and dodecanedioic acid DDA-38 mol %.
Note that mol % are given in relation to total diamine and diacid amounts correspondingly.
Wiedemann teaches that HMDA or 2-methyl-1, 5-pentanediamine can be equally applied as aliphatic diamines (see claim 17 and 0023).
Thus, the reference effectively teach the equivalency of the aliphatic diamines above. 
Therefore, it would have been obvious to a person of ordinary skills in the art to interchandgeably use HMDA or 2-methyl-1, 5-pentanediamine in Wiedemann’s polyamide, since they clearly disclosed in the reference. 







10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765